Exhibit 10.20
 
SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT
 
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Second Amendment”) made as of
this 3rd day of January, 2009, by and between WHX Corporation, its parents,
subsidiaries and affiliates (the “Company” or “Employer”), and Peter T. Gelfman
(“Executive”).
 
WHEREAS, Executive entered into a certain Employment Agreement (the
“Agreement”), dated April 7, 2008 and an Amendment to Employment Agreement
effective January 1, 2009;
 
WHEREAS, Employer and Executive wish to further amend the terms of the Agreement
as set forth below;
 
NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, and in consideration of Executive’s continued employment,
the parties hereto agree as follows:
 
1.           Defined Terms. All capitalized terms contained in this Second
Amendment shall, for the purposes hereof, have the same meaning ascribed to them
in the Agreement unless the context hereof clearly provides otherwise or unless
otherwise defined herein.
 
2.           Base Salary Reduction.  Effective January 4, 2009, Executive’s base
salary in effect as of December 31, 2008 shall be reduced by five percent (5%)
(the “2009 5% Base Salary Reduction”).
 
3.           Executive’s Acknowledgment and Waiver. Executive acknowledges that
such 2009 5% Base Salary Reduction shall not constitute a Material Diminution
under the Agreement and therefore shall not provide a basis for a Material
Diminution or Relocation Termination Election pursuant to Section 6(a) of the
Agreement. Executive waives all claims against the Company relating to the 2009
5% Base Salary Reduction.
 
4.           Calculation of Executive’s Severance Payment. In the event that
after January 4, 2009, Executive becomes eligible for a Severance Payment for
any reason set forth in the Agreement that is unrelated to the 2009 5% Base
Salary Reduction, the Company shall calculate the base salary component of
Executive’s Severance Payment (as set forth in Section 7(a)(i) of the Agreement)
on the basis of the greater of: (i) Executive’s base salary on the date of the
termination of Executive’s employment by the Company, or (ii) Executive’s base
salary as of December 31, 2008.
 

--------------------------------------------------------------------------------


 
5.           Miscellaneous Provisions.
 
(a)           Except as modified by this Second Amendment, the Agreement and all
its terms and conditions thereof shall remain in full force and effect.
 
(b)           The covenants, agreements, terms and conditions contained in this
Second Amendment shall bind and inure to the benefit of the parties hereto and,
except as may otherwise be provided in the Agreement, as hereby modified and
supplemented, their respective legal successors and assigns.
 
(c)           This Second Amendment may not be changed orally but only by a
writing signed by both parties hereto.
 
IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first written above.
 

 
WHX CORPORATION
         
By:
/s/ James E. McCabe
   
Name:
James F. McCabe
   
Title:
SVP/CFO




         
/s/ Peter T. Gelfman
 
Peter T. Gelfman


 
 
 
2